DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/03/2021.
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits.   
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	The terminal disclaimer filed on 01/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending Patent  application No.16/290,951  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner includes Ge et al. (US Pub. No. 2013/0058080 A1), and Ma et al. (US Pat. No 9,982,854 B2) in the attached form PTO-892. None of the documents cited in in the attached form PTO-892 teach individually or in combination or suggest the recited a light conversion layer comprising a top layer and a base layer, wherein the base layer, wherein the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified polyimide and a thermal curing agent, wherein the organosilicon-modified polyimide comprises a repeating unit represented by the general formula (I) as set forth, nor would have been obvious to a person skilled in the art. Therefore the instant claims are distinguished over the prior art.   




    PNG
    media_image1.png
    147
    426
    media_image1.png
    Greyscale

wherein Ar1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5; wherein the organosilicon-modified polyimide has a number average molecular weight of 5000-100000; and
wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds.
The embodiment provides an LED filament comprises a plurality of LED chip units, a plurality of conductors, and at least two conductive electrodes. Wherein each of the conductors is located between two adjacent LED chip units, the LED chip units are disposed at different heights, and the conductive electrodes are disposed corresponding to the LED chip units configuration and electrically connected to the LED chip unit by the wire. The adjacent two LED chip units are electrically connected to each other through a conductor, and the angle between the conductor and the extending direction of length of the LED filament is in a range of about 30° to 120°.  In accordance with another embodiment provides a composition which is suitable for use as a filament substrate or a light conversion layer, wherein the composition comprises at least a main material, a modifier and an additive. The main material is an organosilicon-modified polyimide; the modifier is a thermal curing agent; and the additives comprise microparticles  added into the main material, which may comprise phosphor particles, heat dispersing particles. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/19/2021